DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 6/7/2022 has been entered.  Claims 1-12, 14-16, 20-22, 26-28, and 31-36 have been canceled.  New claims 37-39 have been added.  Claims 13, 17-19, 23-25, 29-30 and 37-39 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 13, 17-19, 23-25, 29-30 and new claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamitsu (USPN 6,703,707) in view of Tanaka (US2009/0105388) for generally the reasons discussed in detail in the prior office action and summarized below, wherein it is again noted that Tanaka specifically discloses 1-{(3-methyl-4-oxiranylmethoxy)phenyl}-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene (as recited in amended claims 13, 19, and 25) and alumina (i.e. aluminum oxide) filler particles (as recited in amended claims 13, 19, and 25 as well as new claims 37-39) in the epoxy resin composition.
As discussed in detail in the prior office action(s), the Examiner again takes the position that the instantly claimed general structures are conventional semiconductor device structures in the art as evidenced by Mamitsu which generally discloses a semiconductor structure reading upon the instantly claimed general structures including outer cooling unit(s) or heat sink(s), particularly water-cooling unit(s) or jacket(s), a semiconductor chip mounted to copper plate(s) via solder layer(s), and insulating and radiating plates positioned between the copper plate(s) and the cooling unit(s) in an order reading upon and/or rendering obvious the general semiconductor structure of the instantly claimed invention as recited in instant claims 13, 19 or 25, and hence, the Examiner again takes the position that the general structures of the instantly claimed power semiconductor devices as recited in instant claims 13, 19 and 25 would have been obvious to one having ordinary skill in the art based upon the teachings of Mamitsu given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Therefore, the difference between Mamitsu and the instant claims is that Mamitsu does not teach that the insulating plates and/or resin films are resin sheets comprising a cured product of a resin composition as instantly claimed wherein the resin composition comprises A) an epoxy resin monomer having a mesogenic group which is 1-{(3-methyl- 4-oxiranylmethoxy)phenyl}-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene in a mass content as instantly claimed, B) a novolac resin containing a compound having a resorcinol structural unit as instantly claimed and an unreacted monomer content as instantly claimed, and C) an inorganic filler selected from the group as instantly claimed.
However, it is first noted that a cured epoxy resin is an obvious species of insulating resin or insulating material utilized in the semiconductor art as discussed in detail in the prior office actions, and given that Tanaka specifically discloses that the epoxy resin composition has high thermal conductivity and is therefore useful as insulating materials of printed circuit boards to which high heat dissipation properties are required (Paragraph 0132), it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a cured epoxy resin for the insulating layers or plates of Mamitsu, such as an insulating layer formed from the epoxy resin composition disclosed by Tanaka, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  More specifically with regard to the claimed epoxy resin composition, Tanaka discloses that the cured epoxy resin is formed from an epoxy resin composition comprising an epoxy compound represented by formula (1) as shown in Paragraph 0004, preferably an epoxy compound represented by formula (2) as shown in Paragraph 0015, or more preferably as represented by formula (4) as shown in Paragraph 0017, with 1-{(3-methyl- 4-oxiranylmethoxy)phenyl}-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene as instantly claimed being one of the epoxy compounds that is specifically recited as “still more preferred” in Paragraphs 0085-0092, reading upon the epoxy resin monomer as recited in instant claims 13, 19, and 25 (Entire document, particularly Abstract, Paragraphs 0004-0093, 0116, and 0132).  Tanaka discloses that the epoxy resin composition also includes a mixture of different alumina (i.e. aluminum oxide) filler particles (Abstract), reading upon the broadly claimed “inorganic filler selected from the group consisting of aluminum oxide…” of instant claims 13, 19, 25 and particularly 37-39; a curing agent such as a resorcin (resorcinol) novolak type curing agent reading upon and/or rendering obvious the broadly claimed novolac resin (Paragraph 0009, Claim 8) given the general structure of novolacs; and additives such as a coupling agent (Paragraph 0114), reading upon the broadly claimed coupling agent of instant claims 18, 24, and 30; wherein the amount of alumina powder is usually from 30% to 95% by volume based upon the total volume of the epoxy compound (I), the curing agent and the alumina powder (Paragraph 0103); and the amount of the curing agent used is decided so that the total amount of functional groups capable of causing a curing reaction with an epoxy resin in the curing agent is usually 0.5 to 1.5 times larger than that of epoxy groups in the epoxy compound (Paragraph 0111).  
Tanaka specifically discloses examples comprising 100 parts of 1-{(3-methyl- 4-oxiranylmethoxy)phenyl}-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene as instantly claimed, to 1227 parts total solids (Examples 1 and 3) or 605 parts total solids (Example 2) for an epoxy resin monomer content of about 8.15% or about 16.5% by mass based upon the total mass of the solid components; or based upon the total composition including the 300 parts solvent of about 6.5% and 11% by mass, respectively; each falling within the broadly claimed range of 1.0% by mass to 20% by mass as recited in instant claims 13, 19 and 25.  Hence, the epoxy resin composition of Tanaka broadly reads upon the epoxy resin composition as recited in instant claims 13, 18, 19, 24, 25, 30 and 37-39 given that one having ordinary skill in the art would have been motivated to select from any of the epoxy monomers according to the formulae disclosed by Tanaka, particularly the epoxy monomers disclosed by Tanaka as still more preferred represented by formula (4) such as 1-{(3-methyl- 4-oxiranylmethoxy)phenyl}-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene as utilized in the examples (as in instant claims 13, 19 and 25), in amounts as utilized by Tanaka in the examples (reading upon the epoxy monomer content of instant claims 13, 19 and 25), and with any of the suitable curing agents disclosed by Tanaka such as resorcin (resorcinol) novolak type curing agent, and the alumina filler and other additives such as a coupling agent given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Further, in addition to the above resorcin novolak type curing agent as an example of a suitable phenol type curing agent, Tanaka also generally discloses that suitable phenol type curing agents that may be utilized include phenol resin, phenol aralkyl resin, naphthol aralkyl resin, resol type phenol resins such as dimethyl ether resol resin, and novolak type phenol resins such as phenol novolak resin, cresol novolak resin, tert-butyl phenol novolak resin and nonyl phenol novolak resin, and given that it would have been obvious for one having ordinary skill in the art to utilize any combination of the suitable curing agents disclosed by Tanaka, particularly any combination of the disclosed novolak type curing agents and/or known functional equivalents thereof, including co-condensed novolaks and mixtures thereof with any amount of the disclosed phenol “monomers” given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, the teachings of Tanaka would have also rendered the epoxy resin composition as recited in 17, 23, and 29 obvious to one having ordinary skill in the art, particularly given that a 50/50 combination or mixture is an obvious combination or mixture of two components (e.g. 50/50 novolac resin/phenol monomers) and would read upon the claimed 50% by mass endpoint.  Therefore, based upon the teachings as discussed in detail above, Tanaka provides a clear teaching and/or suggestion of utilizing a cured epoxy resin formed from an epoxy resin composition reading upon the instantly claimed epoxy resin composition and cured epoxy resin of instant claims 13, 17-19, 23-25, 29-30, and 37-39 as an insulating material or insulating resin in a semiconductor device providing improved heat conductivity, heat dissipation and/or performance properties, thereby providing clear motivation for one having ordinary skill in the art to utilize the disclosed cured epoxy resin or epoxy resin compositions as taught and/or suggested by Tanaka as the insulating sheets/plates in the semiconductor structures as taught and/or suggested by Mamitsu, rendering the instantly claimed invention as recited in instant claims 13, 17-19, 23-25, 29-30 and 37-39 unpatentable over Mamitsu in view of Tanaka given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Claims 13, 17-19, 23-25, 29-30 and new claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamitsu (USPN 6,703,707) in view of Tanaka (US2009/0105388), as presented above, and in further view of Akatsuka (JP2001-055425, please refer to the full English language translation provided in the parent application for the below cited sections) for generally the reasons recited in the prior office action and restated below.
The teachings of Mamitsu in view of Tanaka are discussed in detail above and although the Examiner is of the position that the broadly claimed resorcinol novolac resin including unreacted phenol monomer(s) in a content as instantly claimed would have been obvious to one having ordinary skill in the art based upon the teachings of Tanaka as discussed in detail above, it is further noted that Akatsuka specifically discloses a resorcin novolak resin as an epoxy curing agent reading upon the instantly claimed novolac resin containing a compound having a resorcinol structural unit represented by instantly claimed Formula (I) as discussed in detail in the parent application (see for example, the office actions dated 7/15/16 and 4/21/17, incorporated herein by reference), which provides a cured epoxy product with excellent heat resistance that may be utilized in the semiconductor industry (Pages 3, 6 and 7).  Akatsuka also discloses that the resorcin novolak resin may comprise 10 to 30% by weight of unreacted compound or monomer overlapping and thus reading upon and/or rendering obvious the claimed mass percentage range of instant claims 13, 19 and 25 (Paragraph 0018) given that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (see MPEP § 2144.05), and also discloses that other phenol compounds such as hydroquinone and catechol may be utilized in combination with the resorcin during the condensation reaction with the formaldehyde (as formalin) thereby reading upon instant claims 17, 23, and 29 (Paragraphs 0010-0014); and given that Akatsuka generally discloses the use of epoxy resins in semiconductor devices wherein the resorcin novolak resin curing agent disclosed by Akatsuka provides improved properties to the cured epoxy resin (Paragraphs 0002-0005), wherein the epoxy resin to be cured is not particularly limited as long as it has two or more epoxy groups in one molecule such as a biphenyl type epoxy resin or the like (Paragraph 0019), as in the invention taught by Tanaka, it would have been obvious to one having ordinary skill in the art to utilize the resorcin novolak resin curing agent specifically disclosed by Akatsuka in the invention taught by Mamitsu in view of Tanaka, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference, thereby further rendering the claimed invention as recited in instant claims 13, 17-19, 23-25, 29-30 and 37-39 obvious over Mamitsu in view of Tanaka and in further view of Akatsuka.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive with respect to the obviousness rejections based upon the teachings of Mamitsu in view of Tanaka, and the teachings of Mamitsu in view of Tanaka and in further view of Akatsuka. The Applicant argues that “in currently amended claims 13, 19 and 25, the limitations as to the inorganic filler and the epoxy resin monomer have been amended to set forth specific compounds”, wherein “all pending claims now require the epoxy resin monomer be MOPOC” with pending claims 13, 17-19, 23-25 and 29-30 specifying a subset of inorganic fillers for the power semiconductor device and new claims 37-39 providing that the inorganic filler is aluminum oxide such that the “claimed invention, as amended, is [allegedly] reasonably commensurate in scope with the results shown in the Declaration”; thereby again relying upon the Declaration submitted on May 8, 2020 to support alleged unexpected results in order to overcome the obviousness rejections based upon Mamitsu in view of Tanaka.
However, the Examiner respectfully disagrees and again notes that the Declaration and data relied upon by the Applicant are insufficient to overcome the obviousness rejections based upon the cited prior art because: a) the data is not commensurate in scope with the claimed invention, particularly as recited in instant claims 13, 19 and 25; b) the data fails to provide a clear showing of criticality with regards to the claimed 27% by mass and 50% by mass endpoints for the unreacted monomer content included in the novolac resin; and/or c) the data fails to provide a clear showing of unexpected results.  With regard to point a), it is again noted that all of the examples utilize aluminum oxide (alumina) as the inorganic filler, and more particularly, a specific aluminum oxide mixture of three different sizes of specific commercially-available, high-purity alumina particles from Sumitomo Chemical, AA-04, AA-3 and AA-18, that are each specifically α-alumina single crystals of “precisely controlled particle size distribution and almost-spherical polyhedral shape” (as evidenced by the attached Sumitomo Chemical Product Databook, pp. 11-12 and/or Uchida, Applications Development of Advanced Alumina “Sumicorundum®”, Entire document) such that a mixture thereof provides a multi-modal particle size distribution with close packing of the smaller almost-spherical α-alumina particles between the larger almost-spherical α-alumina particles allowing for an increased content of filler and therefore improved thermal conductivity (as evidenced by Uchida, Entire document, particularly pp. 47-48; and Sumitomo Chemical Product Databook, pp. 11-12), wherein the inventive examples comprise about 90wt% of the α-alumina particle mixture (on a solids basis) along with a silane coupling agent that as noted by the Examiner previously, may also react with the functional groups of the epoxy compound and/or novolac curing agent forming crosslinks or a network structure amongst the closely-packed alumina particles (as evidenced by Samek, A Review of Thermal Conductivity of Epoxy Composites Filled with Al2O3 or SiO2, Entire document, particularly Sections II-IV, Fig. 2 and Table 2) resulting in a physical and/or chemical structure in the cured resin sheet that cannot be said to be formed with any of the fillers of the claimed subset of fillers as broadly recited in instant claims 13, 19 and 25, particularly given the difference in shape and surface chemistry thereof, as well as the difference in thermal conductivity values amongst the list of claimed fillers, e.g. mica has a rather low thermal conductivity in comparison to aluminum oxide (~0.75 W/mK for mica in comparison to ~25-42 W/mK for alumina as evidenced by Samek, Table 1) with a layered or planar shape that is substantially different from the almost-spherical α-alumina particles utilized in the examples such that it could not be said that the same “unexpected” balance of properties as argued by the Applicant between thermal conductivity, insulation breakdown voltage, and peel strength, particularly a thermal conductivity in the “A” rating range of 9.5<x (W/mK), would result when utilizing mica as the inorganic filler, or for that matter, when utilizing any type of aluminum oxide filler aside from the specific advanced multimodal α-alumina mixture as utilized in the examples (see for example, Uchida and/or Samek, Entire documents).  Thus, the exemplified data is not sufficient to allow a skilled artisan to reasonably extend the probative value thereof to any of the inorganic fillers listed in the subset of inorganic fillers as instantly claimed nor per MPEP § 2145, is there any “adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition”, In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972), see also MPEP § 716.01(c) and § 716.02.
With regard to point b), the data fails to provide any clear showing that the claimed endpoints are critical, particularly the 50% endpoint given that the closest value outside the claimed range is at 67% for Example 6 which at the time of filing was considered to represent an inventive example, not a comparative example.  Similarly, with respect to the 27% endpoint, the closest value outside the range is at 20% for Example 2 (which again was considered an inventive example at the time of filing), corresponding to a difference of more than a quarter of the endpoint value but with the only difference in the ratings between Example 2 at 20% and Example 3 at 27% being for the insulation breakdown voltage which at 5.0 sits at the border of the “C” rating, with the “B” rating starting at >5.0 and “A” rating at >5.5, such that one skilled in the art would reasonably expect values of higher than 20% to be rated higher with respect to the insulation breakdown voltage than “C”, thereby suggesting that the 27% endpoint is not necessarily critical for obtaining the alleged balance of properties as argued by the Applicant.
With regard to point c), the Examiner again notes that even if Applicant’s showing was commensurate in scope with the claimed invention, the results do not necessarily provide any “unexpected” results given that it is well known in the art that phenol compounds such as resorcin and catechol (e.g. unreacted monomers of the resorcin novolak resin curing agent) act as fluxing agents with the curing agent in an epoxy resin composition for a semiconductor device as evidenced by Asano (US2008/0265438) wherein depending upon the type and fluxing capability of a particular curing agent, the use, type and amount of a fluxing agent may be selected to provide the desired fluxing performance or make up the fluxing capability of a curing agent when it is short (Entire document, particularly Paragraphs 0034-0045.) Asano discloses that an appropriate amount of the fluxing agent is 0.1 to 20 parts per 100 parts by weight (pbw) of epoxy resin and curing agent combined, with the curing agent present to provide 0.6 to 1.3 equivalents of active hydrogen groups in the curing agent per equivalent epoxy groups in the epoxy resin; wherein a content lower than 0.1 pbw may fail to provide the desired fluxing performance while more than 20 pbw may cause a lowering of the glass transition temperature which leads to a loss of heat resistance and adhesion; e.g. as exhibited by an increase in the content of the unreacted monomer/“fluxing agent” in the instant examples such as in comparing Ref. Ex. 6 or Ref. Ex. 7 to Ex. 3 or Ex. 4, such that the results argued by the Applicant would be considered “expected” by one having ordinary skill in the art at the time of the invention.
Hence, the Examiner maintains her position that Applicant’s Declaration and arguments are not persuasive in overcoming the obviousness rejections based upon teachings of Mamitsu in view of Tanaka, as well as combined in further view of Akatsuka, and maintains her position that the claimed invention would have been obvious for the reasons discussed in detail above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 15, 2022